Citation Nr: 0004380	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-31 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as an adjustment disorder with anxiety 
and depression.


REPRESENTATION

Appellant represented by:	Mary K. Lehman, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty in the Navy from September 1977 
to September 1979.  This matter comes to the Board of 
Veterans' Appeals (Board) from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Seattle, Washington 
Regional Office (RO), in which the RO denied entitlement to 
service connection for a psychiatric disability.  The veteran 
perfected an appeal of the June 1995 decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an informed decision 
on the veteran's claim has been obtained.  

2. The claim of entitlement to service connection for a 
psychiatric disability is not plausible and there is no 
competent evidence of a nexus between a current 
psychiatric disability and active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability, claimed as an adjustment disorder 
with anxiety and depression, is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show that in October 
1977 and from January 1979 to August 1979 the veteran 
received treatment for nervousness, anxiety, insomnia, and 
depression.  The impression in October 1977 was adjustment 
reaction to adult life.  Other assessments included possible 
anniversary reaction, insomnia-anxiety and insomnia.  There 
were no findings or diagnoses of chronic psychiatric 
disability.  The veteran's September 1979 discharge 
examination was negative for any symptoms of anxiety or 
depression.  

Private medical reports from April 1990 and November 1993 
show a diagnosis of chronic major depression.  

The veteran initially claimed entitlement to VA disability 
compensation in February 1995, at which time he indicated 
that he had recurrent major depression.

In April 1995 the RO requested a copy of the veteran's 
supplemental social security income decision and all medical 
records used to support that decision.  As of this date no 
reply has been received.  

In May 1995, the veteran failed to report for a scheduled VA 
examination.

Private treatment records from July 1995 to July 1997 show 
that the veteran received ongoing treatment for depression.

In June 1997 the RO requested that the Social Security 
Administration provide a copy of all of the veteran's medical 
records.  Subsequent requests were made in 1997 and 1999.  As 
of this date no reply has been received.  

During a June 1997 travel board hearing, the veteran stated 
that his father committed suicide when he was twelve, his 
family's house burned down, and his mother was an alcoholic.  
He further stated that before entering into the service he 
was hospitalized for a suicide attempt.  After his discharge 
from the service, the veteran stated that he was first placed 
in an alcohol treatment center and after that he was placed 
in a halfway house.  The veteran stated that he first saw a 
psychiatrist in 1982 and at that time he was diagnosed as 
psychotic.  He then stated that he was later diagnosed with a 
borderline personality disorder.  The veteran also explained 
that he did not attend his May 1995 VA examination because he 
was living in a shelter, he did not know where to go, and he 
did not have any transportation.  

In June 1998 and August 1999 the veteran again failed to 
report for scheduled VA examinations.  

II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 1991).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war or during peacetime service after 
December 31, 1946, and if a psychosis became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 and Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

 In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App.91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  During a June 
1997 travel board hearing the veteran reported the existence 
of numerous private medical records that could be obtained in 
support of his claim.  Subsequently, the RO made substantial 
attempts to obtain additional private medical records and 
develop the veteran's claim.  Although all of these private 
medical records could not be obtained, additional records 
were obtained by the RO.  The Board also notes that 
regardless of four attempts to obtain the veteran's medical 
records from the Social Security Administration, none were 
forwarded to the RO.  VA has no further obligation, 
therefore, to notify the veteran of the evidence needed to 
support his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).

III. Analysis

The Board notes that the RO attempted to provide the veteran 
with a VA examination on three separate occasions for the 
purpose of obtaining a medical opinion on whether the 
veteran's psychiatric disability was related to service.  The 
veteran did not, however, appear for any of these 
examinations.  Because he failed to report for the scheduled 
examinations, the claim shall be adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107 (a).  

The veteran has provided private treatment records showing a 
diagnosis of major depression.  In addition, the service 
medical records show that in October 1977 and from January 
1979 to August 1979 the veteran received treatment for 
nervousness, anxiety, insomnia, and depression.  Therefore, 
the Board finds that the first and second Caluza element has 
been satisfied because there is a current medical diagnosis 
of disability and medical evidence of a related disease or 
injury in service.  Caluza, 7 Vet. App. at 506. 

The service medical records do not show that the veteran's 
complaints in 1977 and 1979 resulted in a chronic psychiatric 
disability.  In fact chronic psychiatric disability was not 
identified and a separation examination was negative for 
psychiatric abnormality.  In addition, although the private 
medical evidence shows that the veteran has depression, that 
evidence does not suggest that the current psychiatric 
disability is related to an in-service disease or injury.  
The clinical evidence does not establish continuity of 
psychiatric symptomatology following service until the 
initial post service findings.  The veteran claims treatment 
in 1982 for a psychosis.  Those records are not available for 
review, but the veteran has not suggested that they would 
establish the presence of chronic psychiatric disability in 
service or provide a nexus between current psychiatric 
disability and active service.  For these reasons, the Board 
has determined that the claim of entitlement to service 

connection for a psychiatric disability, claimed as an 
adjustment disorder with anxiety and depression is not well-
grounded. 


ORDER

The claim of entitlement to service connection for a 
psychiatric disability, claimed as an adjustment disorder 
with anxiety and depression is not well-grounded.  




	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 

